Cooper, J.,
delivered the opinion of the court.
By the sale for taxes the legal title to the locus in quo passed *560to the State of Mississippi, and by her purchase was acquired by Mrs. Bustamente, unless, because of the prior conveyance from her husband to the trustee, J. T. Butt, the conveyance to her, by operation of law, inured to the benefit of the trustee, passing the estate acquired by her instantaneously by estoppel or rebutter as effectually as if it had been conveyed by her deed.
In the case of Taylor v. Eckford, 11 S. & M. 21, it was held that the wife of a mortgagor could not acquire title adverse to the mortgagee by purchase under an execution against the mortgagor. That was a proceeding in equity, and the circumstances were such as to justify the inference of collusion and fraud ; but the decision, in so far as it determined that the wife was in any manner bound by the deed alone of the husband, has been overruled by us in the recent case of Cameron v. Lewis, ante, 134. The rule that'a subsequently acquired title passes by virtue of a prior deed was originally applied to avoid circuity of actions ; for, if the vendor is permitted to recover the property under a title paramount subsequently acquired by him, he in turn would be bound to respond on his warranty. To avoid these cross actions, it has long been held that a title subsequently acquired by the vendor or any one bound b}r his warranty, should inure to the vendee to the same extent as if conveyed by his original deed. By virtue of our statutes (Code 1857, p. 309, art. 17; Code 1871, § 2300; Code 1880, § 1195), conveyances by quitclaim and release also estop the grantor from asserting an adverse claim to the land. But the wife is not bound by the deed or covenants of the husband; she is not either a party or privy to the deed, is not liable to an action on its covenants, and her title cannot be divested or affected by the operation thereof. This is sufficient for the decision of this case; for, as the plaintiffs have not the legal title to the land, they cannot maintain an action of ejectment for its recovery. Judgment affirmed.